
	
		IIA
		110th CONGRESS
		2d Session
		S. J. RES. 31
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2008
			Mr. Vitter introduced
			 the following joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to United States citizenship.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification by the Congress:
			
				
			 —
					A
				person born in the United States shall not be a citizen of the United States
				unless—
						(1)one parent of the person is a citizen of
				the United States;
						(2)one parent of the person is an alien
				lawfully admitted for permanent residence in the United States who resides in
				the United States;
						(3)one parent of the person is an alien
				performing active service in the Armed Forces of the United States; or
						(4)the person is naturalized in accordance
				with the laws of the United
				States.
						.
		
